MEMORANDUM**
Appellant’s conviction is affirmed. See United States v. LaBuff, 03-30273.
The case is remanded to the district court to consider whether “the sentence [it] imposed would have differed materially if [it] were applying the Guidelines as advisory rather than mandatory....” United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc). If so, the sentence should be vacated and the defendant re-sentenced. Id.
Conviction AFFIRMED and sentence REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.